Citation Nr: 0029414	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  97-25 658	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a skin disability 
as a result of exposure to herbicides.

2.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) following a June 1996 decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a claim of service 
connection for a skin disability as a result of exposure to 
herbicides, a claim for a compensable disability rating for 
left ear hearing loss, and an application to reopen a 
previously denied claim of service connection for a left arm 
disability.  In July 1999, the Board denied the claim of 
service connection for a left arm disability, and remanded 
the remaining issues for further procedural development.


FINDINGS OF FACT

1.  In June 1996, the RO denied a claim of service connection 
for a skin disability as a result of exposure to herbicides 
and a claim for a compensable disability rating for left ear 
hearing loss.  Notice of the denial was sent to the veteran 
on June 20, 1996.

2.  A notice of disagreement with the June 1996 denial was 
received from the veteran on May 16, 1997.

3.  A statement of the case that addressed the claims was 
mailed by the RO to the veteran on May 29, 1997.

4.  No timely substantive appeal was received by the RO as to 
the June 1996 denial of service connection for a skin 
disability as a result of exposure to herbicides, or denial 
of a compensable disability rating for left ear hearing loss.



CONCLUSION OF LAW

The veteran is statutorily barred from appealing a June 1996 
denial of service connection for a skin disability as a 
result of exposure to herbicides, and a June 1996 denial of a 
compensable disability rating for left ear hearing loss.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 
20.302(b), 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The substantive appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the statement 
of the case (SOC) to the appellant or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302(b).  Additionally, VA regulations provide that the 
period for filing a substantive appeal may be extended for 
good cause.  38 C.F.R. § 20.303.  The request for such an 
extension must be in writing and must be made prior to the 
expiration of the time limit for filing which would otherwise 
apply.  Id.  There are also situations where, when additional 
pertinent evidence is received during the time allowed for 
perfecting an appeal, VA must afford the claimant at least 60 
days from the mailing date of a supplemental statement of the 
case (SSOC) to perfect an appeal, even if the additional 60-
day period would extend the expiration of the original appeal 
period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  If the claimant 
fails to file a substantive appeal in a timely manner, and 
fails to timely request an extension of time, "he is 
statutorily barred from appealing the RO decision."  Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. Principi, 
4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a substantive appeal.  He was not granted an 
extension of time to file a substantive appeal, and no 
additional pertinent evidence was received during the time 
allowed for perfecting an appeal which would extend the time 
for filing.  Specifically, the record shows that the RO 
denied a claim of service connection for a skin disability as 
a result of exposure to herbicides and a claim for a 
compensable disability rating for left ear hearing loss in 
June 1996.  Notice of this action was sent to the veteran on 
June 20, 1996.  The veteran thereafter filed a timely notice 
of disagreement (NOD) on May 16, 1997.  A SOC was issued on 
May 29, 1997.  Thereafter, a VA Form 9 was received on 
July 28, 1997, but it did not include any allegation of error 
as to the denial of the claim of service connection for a 
skin disability as a result of exposure to herbicides or the 
claim for a compensable disability rating for left ear 
hearing loss.  See 38 C.F.R. § 20.202 (1999) (a substantive 
appeal must set forth specific allegation of error of fact or 
law.)  Moreover, while the VA Form 9 included a request for a 
personal hearing at the RO, this request was withdrawn via a 
September 1997 statement in support of claim.  The Board 
recognizes that the veteran and his representative 
subsequently filed statements with the RO, such as the 
veteran's September 1997 statement in support of claim and 
the representative's November 1998 argument, which 
presentations included allegations of error as to the 
foregoing issues.  However, these presentations were 
submitted well after the time period for filing a substantive 
appeal had passed.  Tomlin v. Brown, 5 Vet. App. 355 (1993); 
38 C.F.R. §§ 20.302(c), 20.305 (1999).

Consequently, the Board finds that, absent a timely filed 
substantive appeal, the veteran is statutorily barred from 
appealing the June 1996 denial of service connection for a 
skin disability as a result of exposure to herbicides and the 
claim for a compensable disability rating for left ear 
hearing loss.  The Board does not have jurisdiction to 
consider an appeal from this decision on these issues.  
38 C.F.R. § 20.200; Roy, supra.



ORDER

The appeal of the June 1996 denial of service connection for 
a skin disability as a result of exposure to herbicides and 
the appeal of the June 1996 denial of a compensable 
disability rating for left ear hearing loss are dismissed. 



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 5 -


- 1 -


